Name: Decision taken by common agreement between the Representatives of the Governments of Member States of 7Ã December 2009 on the location of the seat of the Agency for the Cooperation of Energy Regulators
 Type: Decision
 Subject Matter: politics and public safety;  energy policy;  construction and town planning;  EU institutions and European civil service
 Date Published: 2009-12-09

 9.12.2009 EN Official Journal of the European Union L 322/39 DECISION TAKEN BY COMMON AGREEMENT BETWEEN THE REPRESENTATIVES OF THE GOVERNMENTS OF MEMBER STATES of 7 December 2009 on the location of the seat of the Agency for the Cooperation of Energy Regulators (2009/913/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to Article 341 of the Treaty on the functioning of the European Union, Whereas: (1) The establishment of an Agency for the Cooperation of Energy Regulators was decided by Regulation (EC) No 713/2009 of the European Parliament and of the Council of 13 July 2009 establishing an Agency for the Cooperation of Energy Regulators (1) (2) The location of the seat of this Agency should be determined, HAVE DECIDED AS FOLLOWS: Article 1 The Agency for the Cooperation of Energy Regulators shall have its seat in Ljubljana. Article 2 This Decision, which will be published in the Official Journal of the European Union, shall take effect on the date of its publication. Done at Brussels, 7 December 2009. For the Council The President M. OLOFSSON (1) OJ L 211, 14.8.2009, p. 1.